Title: General Orders, 26 March 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh March 26th 1783 Wednesday
                            Parole Paris
                            Countersigns London Philadelphia
                        
                        For the day tomorrow Major Fish
                        B. Qr Master Hampshire B.
                        The Jersey regiment gives the Guards tomorrow.
                        The Jersey Battalion the Fatigues tomorrow.
                    